

114 S2638 IS: To provide for the issuance of a Battle of Midway 75th Anniversary Semipostal Stamp.
U.S. Senate
2016-03-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS2d SessionS. 2638IN THE SENATE OF THE UNITED STATESMarch 3, 2016Mr. Sullivan introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo provide for the issuance of a Battle of Midway 75th Anniversary Semipostal Stamp.
	
		1.Battle of Midway 75th Anniversary Semipostal Stamp
 (a)In GeneralIn order to afford a convenient way for members of the public to contribute to the celebration of the 75th anniversary of the Battle of Midway, the United States Postal Service shall issue a semipostal stamp in accordance with the provisions of this section. Such semipostal stamp shall be known as the Battle of Midway 75th Anniversary Semipostal Stamp.
			(b)Terms and Conditions
 (1)In GeneralThe issuance and sale of the Battle of Midway 75th Anniversary Semipostal Stamp shall be governed by the provisions of section 416 of title 39, United States Code, and regulations issued under that section, subject to the requirements of this subsection.
 (2)DurationThe Battle of Midway 75th Anniversary Semipostal Stamp shall be made available to the public for a period of 1 year, beginning not later than June 4, 2017.
 (3)Disposition of ProceedsAll amounts becoming available from the sale of the Battle of Midway 75th Anniversary Semipostal Stamp (as determined under section 416(d) of title 39, United States Code) shall be transferred to the Department of Defense, for the purpose described in subsection (a) of this section, through payments which shall be made not less frequently than twice a year.
 (c)LimitationFor purposes of section 416 of title 39, United States Code (including any regulation prescribed under subsection (e)(1)(C) of that section), the semipostal stamp issued under this Act shall not apply to any limitation relating to whether more than 1 semipostal stamp may be offered for sale at the same time.
 (d)DefinitionFor purposes of this section, the term semipostal stamp has the meaning given the term semipostal in section 416(a)(1) of title 39, United States Code.